Citation Nr: 1041841	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in Detroit, 
Michigan that, in part, denied the Veteran's claim of entitlement 
to service connection for PTSD.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the 
Veteran has specifically limited his claim to the issue of 
entitlement to service connection for PTSD.  He has not requested 
entitlement to service connection for all psychiatric 
symptomatology. Therefore, because the Veteran clearly limited 
his current claims to only service connection for PTSD, and not 
for any other psychiatric disorder, the Board's jurisdiction is 
limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes 
to file a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, he must file such a claim 
with the RO.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
PTSD, VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated November 2004, March 
2006, and April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 
C.F.R. § 3.159(b)(1) (2010).  These letters informed the Veteran 
of what information or evidence was needed to support his claim, 
what types of evidence the Veteran was responsible for obtaining 
and submitting to VA, and which evidence VA would obtain.  The 
March 2006 notice also explained how VA assigns disability 
ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010).  
All of the Veteran's service treatment records, VA treatment 
records, and private treatment records are in the claims file.  
The Veteran has not identified any additional relevant treatment 
records for VA to obtain.  The Board finds that the record 
contains sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to the Veteran's claim for service connection for 
PTSD, the Board finds that no VA examination is required, as 
there is no evidence of a current disability other than the 
Veteran's own statements.  In this regard, the Board recognizes 
that, in some instances, the elements of McLendon can be 
satisfied by lay evidence of recurring symptoms that suggest the 
possibility of a current disability, and lay evidence of a 
continuity between those current symptoms and military service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, in this case, although the Veteran may be competent to 
report experiencing symptoms such as difficulty controlling his 
temper "which has surfaced in the past few months," flashbacks 
of his reported stressor event, nervousness, hypervigilance, and 
depression, see claim, October 2004, the Board finds the 
Veteran's reported symptomatology to lack credibility, and to 
therefore have no probative value, because it is not supported by 
any of the other evidence of record.  Specifically, the Board 
notes that the Veteran has submitted six buddy statements from 
fellow sailors who reported they served in his squadron, yet none 
of these buddy statements include any reports of any stressor 
event or of the Veteran experiencing any symptoms of PTSD or any 
other psychiatric symptomatology.  Likewise, the claims file 
contains several VA and private treatment records, yet none of 
these records reflect any complaints of any psychiatric 
symptomatology (which the Board notes is distinguishable from 
situations where there are simply no medical records).  In light 
of the lack of credibility of the Veteran's alleged 
symptomatology, the Board finds that the criteria for obtaining 
an examination under McLendon are not met.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, 
the law requires verification of a claimed stressor. 

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran claims that he has PTSD due to an alleged stressor 
that occurred while he served on active duty in the Navy from 
January 1962 to May 1966.  Specifically, he alleges that an 
explosion occurred on his seaplane, and that when he pulled a 
fellow sailor out of the water by the arm, his arms had been 
burned, and the skin between his elbow and wrist fell off.  See 
claim, October 2004; see generally DRO Hearing Transcript at 1-2, 
February 2007 (seaplanes).

VA treatment records dated March 2008 through June 2008, and 
private treatment records dated from October 2001 to February 
2005, are silent as to any complaints of, diagnoses, or treatment 
for PTSD or any other psychiatric disorder.  There is, however, 
one private treatment record dated June 2002 that reflects that 
examination of the Veteran revealed that he was oriented as to 
time, place, and person, and was negative for any symptoms of 
depression, anxiety, or agitation.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of a claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Without a current diagnosis of PTSD, there may be no service 
connection for the claimed disability.  See id; 38 C.F.R. 
§ 3.304(f) (2010).

The Board has considered all of the Veteran's lay statements, 
including his alleged symptomatology in his October 2004 claim of 
difficulty controlling his temper "which has surfaced in the 
past few months," flashbacks of his reported stressor event, 
nervousness, hypervigilance, and depression.  Certainly, the 
Veteran is competent to report the alleged stressor event and his 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, even if the Veteran's reported stressor event 
was presumed to have occurred, there is no lay or medical 
evidence suggesting that he currently has PTSD other than his own 
statements, which, for the reasons explained above, the Board 
finds to be not credible.  Furthermore, the Board notes that 
although the Veteran may assert that he has PTSD, he is not shown 
to have the medical expertise to render such a diagnosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (noting that a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Again, as 
discussed above, the Veteran is certainly competent to report 
psychiatric symptomatology so as to suggest the need for further 
development, such as to obtain a clarifying VA examination or 
opinion.  However, in this case, for the reasons explained above, 
the Board finds the Veteran's reported symptoms of PTSD to lack 
probative value and, therefore, a remand for a VA examination or 
opinion is not required.

For these reasons, the Board concludes that the preponderance of 
the evidence is against granting service connection for PTSD, and 
the benefit-of-the-doubt rule provided in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


